|N THE UN|TED STATES DISTR|CT COURT
FOR THE M|DDLE DISTR|CT OF PENNSYLVAN|A

PAR|S GANTZ, : Civi| No. 3:19-cv-446
Plaintiff (Judge Mariani)
v. 1

PA DEPARTMENT OF CORRECT|ONS,
SC| ROCKV|EW, :

Defendants
MEMORANDUM

Plaintift Paris Gantz (“Gantz”), an inmate confined at the Rockview State
Correctional lnstitution, in Bel|efonte, Pennsylvania (“SCl-Rockview"), initiated the instant
civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1). Gantz also filed a motion for
leave to proceed in forma pauperis. (Doc. 5). An initial screening of the complaint has
been conducted and, for the reasons set forth below, the motion to proceed in forma
\ pauperis Will be granted, and Gantz Will be directed to file a properly supported amended
complaint
|. Screening Provisions of the Prison Mgation Reform Act

The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
1996), authorizes a district court to review a complaint in a civil action in which a prisoner is

proceeding in forma pauperis or seeks redress against a governmental employee or entity.

 

See 28 U.S.C. § 1915(e)(2),1 28 U.S.C. § 1915A.2 The Court is required to identify
cognizable claims and to sua sponte dismiss any claim that is frivolous, malicious, fails to
state a claim upon which relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief, See 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C. § 1915A(b).
This initial screening is to be done as soon as practicable and need not await service of
process. See 28 U.S.C. § 1915A(a).
l|. Discussion

Gantz alleges that his personal property was confiscated at SCl-Rockview when he
was temporarily transferred to the Restricted Housing Unit. (Doc. 1). Named as
Defendants are the Pennsy|vania Department of Corrections and SCl-Rockview. (Id.). For

relief, Gantz seeks compensatory and punitive damages (ld. at pp. 6-7).

 

' Section 1915(e)(2) of Title 28 of the United States Code provides:

(2) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
dismiss the case at any time if the court determines that--
(A) the allegation of poverty is untrue; or
(B) the action or appeal --
(i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted; or
(iii) seeks monetary relief against a defendant who is immune from such relief.

2 Section 1915A(b) of Title 28 of the United States Code provides:

(b) On review, the court shall identify cognizable claims or dismiss the complaint, or any portion of
the complaint, if the complaint--

(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.

2

|n order for Gantz to state a claim under § 1983, he must allege a deprivation of a
federally protected right and that this deprivation was committed by a person acting under
color of state law. See Wo/oszyn v. County of Lawrence, 396 F.3d 314, 319 (3d Cir. 2005).
Gantz’s complaint fails to make this requisite showing against the Pennsy|vania Department
of Corrections and SCl-Rockview, because these Defendants do not qualify as persons
under § 1983. Therefore, they cannot be held liable under the statute. lt is well-settled that
neither a state nor its agencies are considered a “person” as that term is defined under §
1983 and, therefore, are not subject to a § 1983 suit. Hafer v. Me/o, 502 U.S. 21, 25-27,
112 S.Ct. 358, 116 L.Ed.2d 301 (1991). Consequent|y, Gantz’s claims against the
Pennsy|vania Department of Corrections and the SCl-Rockview are barred, as they are not
persons within the meaning of 42 U.S.C. § 1983. See Will v. Michigan Dep’t of State Po/ice,
491 U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989) (holding that a state may not be
sued in federal court pursuant to § 1983, and is not a “person” for purposes of that
provision). Moreover, these Defendants are entitled to Eleventh Amendment immunity.
Lavia v. Pa. Dep’t of Corr., 224 F.3d 190, 195 (3d Cir. 2000) (finding that the Pennsy|vania
Department of Corrections “shares in the Commonwealth’s Eleventh Amendment
immunity”). Gantz’s complaint thus fails to state a claim upon which relief can be granted

against the Pennsy|vania Department of Corrections and SCl-Rockview.

|l|. Conclusion

Given Gantz’s pro se status, he will be afforded an opportunity to file an amended
complaint to properly name any Defendants and sufficiently state a claim for relief against
those Defendants. Fai|ure to file a properly supported amended complaint will result in
dismissal of this action without further notice of court.

A separate Order will issue.

 

oated: lv\arch 42 ft , 2019

 

litobeFD.`lVlYani
United States District Judge

